UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-8307


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ANTHONY T. MORRISON,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (3:05-cr-00080-RLW-2)


Submitted:    April 23, 2009                  Decided:   May 1, 2009


Before MICHAEL, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Amy Leigh Austin, OFFICE OF THE FEDERAL PUBLIC DEFENDER,
Richmond, Virginia, for Appellant. Gurney Wingate Grant, II,
Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Anthony T. Morrison appeals the district court’s order

denying    his    18   U.S.C.    § 3582(c)(2)       (2006)    motion.       We   have

reviewed the record and find no reversible error.                         See United

States v. Lindsey, 556 F.3d 238, 244-46 (4th Cir. 2009); United

States     v.    Hood,   556     F.3d   226,    232-33       (4th    Cir.     2009).

Accordingly, we affirm for the reasons stated by the district

court.     United States v. Morrison, No. 3:05-cr-00080-RLW-2 (E.D.

Va. Oct. 10, 2008).            We deny Morrison’s motion for appointment

of counsel and dispense with oral argument because the facts and

legal    contentions     are    adequately     presented      in    the    materials

before    the    court   and    argument    would    not     aid   the    decisional

process.

                                                                            AFFIRMED




                                        2